Citation Nr: 1453551	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  06-18 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Taylor, Associate Counsel




INTRODUCTION

The appellant served in the Maine Air National Guard from December 1975 to May 1979, with periods of active duty for training (ACDUTRA) from January to April 1976 and from July to September 1976.  The appellant also served in the United States Air Force Reserve from May 1979 to December 1981.

This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in November 2005 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2008, the Board denied entitlement to service connection for a psychiatric disorder.  The appellant appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision in March 2011, the Court vacated the Board's decision, and remanded the claim on appeal for further proceedings consistent with the Court's decision.

In September 2011, the Board remanded the claim on appeal to afford the Veteran a requested Board hearing.  In November 2011, the appellant testified during a Board Video Conference hearing before a Veterans Law Judge (VLJ).  In June 2013, in response to the Board's request for clarification, the appellant's representative notified the Board that the appellant requested an additional Board hearing to offer additional evidence in the form of testimony.  The VLJ who conducted the September 2011 Board hearing granted the motion, and in October 2013, the appellant testified during a Board Video Conference hearing before a second VLJ.  In correspondence dated in November 2013, the appellant's representative requested a third Board hearing.  Therefore, in January 2014, the Board remanded the claim on appeal for a third hearing, and in May 2014, the appellant testified during a Board Video Conference hearing before a third VLJ.  The transcripts of all three hearings have been associated with the file.


All VLJs who conduct hearings must participate in making the final determination of the claim on which testimony was received.  38 U.S.C.A § 7107(c) (West 2002); 38 C.F.R. § 20.707 (2014).  

By law, appeals can be assigned only to an individual VLJ or to a panel of not less than three members.  See 38 U.S.C.A. § 7102(a).  Thus, when an appellant has had a personal hearing before two separate VLJs during the appeal and these hearings covered one or more common issues, a third VLJ is assigned to the panel after the second Board hearing has been held.  The appeal is then ready for appellate review.  In Arneson v. Shinseki, 24 Vet. App. 379 (2011), the Court interpreted 38 C.F.R. § 20.707 as requiring that an appellant be provided the opportunity for a hearing before all three VLJs involved in a panel decision unless a waiver is obtained.  In this case, the appellant has been provided the opportunity for a hearing before all three VLJs involved in the panel decision.

The Virtual VA paperless claims processing system contains the transcript from the October 2013 Video Conference hearing.  Other documents on the Virtual VA paperless claims processing system are either duplicative of the evidence of record or not pertinent to the present appeal.  The Veterans Benefits Management System (VBMS) does not contain any documents at this time.  


FINDING OF FACT

A psychosis superimposed on a personality disorder occurred during a period of active duty for training. 

CONCLUSION OF LAW

The criteria for service connection for a psychosis superimposed on a personality disorder have been met.  38 U.S.C.A. §§ 1131, 1154(a), 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).




REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board grants the benefit sought on appeal, no discussion of VA's duty to notify and to assist is necessary.
 
I.  Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  

Active air service includes active duty and any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred or aggravated in line of duty.  The term ACDUTRA includes federalized service in the National Guard.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(c)(3).

A claimant seeking VA disability compensation based on a period of federalized active duty for training (ACDUTRA) as a member of the National Guard must establish a service-connected disability as a result of disability incurred in or aggravated during the period of ACDUTRA in order to achieve "Veteran" status.   To date, the Appellant does not have an adjudicated service-connected disability incurred in or aggravated during the periods of ACDUTRA at issue and the Appellant for the purpose of the current claim has not achieved "Veteran" status.







As the Appellant has not already achieved "Veteran" status for his periods of ACDUTRA, neither the presumption of soundness nor the presumption of aggravation, nor the presumption of service incurrence for certain chronic diseases, such as psychoses, applies to the periods of ACDUTRA.  Smith v. Shinseki, 24 Vet. App. 40, 44 (2010); Donnellan v. Shinseki, 24 Vet. App. 167, 171-72 (2010).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Personality disorders are considered developmental defects by VA regulation and as such are not diseases or injuries within the meaning of applicable legislation for VA compensation purposes and, hence, generally not subject to service connection.  38 C.F.R. §§ 3.303(c), 4.9.  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

II.  Analysis

The Appellant essentially contends that his claimed psychiatric disorder started during basic training.  Specifically, he reported that he first experienced anxiety in basic training in January 1976, and that he was psychologically evaluated at that time as a result.  He also reported that following his first two periods of ACDUTRA, he worked as a security policeman in late 1977 to early 1978, and he was again tested for psychological problems and ultimately relieved of his duties.



Service treatment records revealed that no psychiatric disability was noted at the time of an August 1975 enlistment examination.  However, a report of medical history dated in December 1975 showed what appeared to be an affirmative response for depression and excessive worry.  

In February 1976, the Appellant was seen for an "upset and nervous stomach," and he described worry and anxiety about the threat of setbacks.  It was noted that the Appellant had been to the Mental Health Clinic and was told that he was anxious, but motivated.  

The examiner's impression was an "acute situational reaction with somatic complaints of upset stomach."  The next day, the Appellant was seen again with complaints of an upset/nervous stomach.  He reported that he was worried, and the assessment was anxiety.  He was prescribed Valium.  On a document entitled "clinical cover sheet," dated in February 1976, a diagnosis of situational reaction was rendered.  A post-ACDUTRA treatment record dated in October 1976 noted a long history of stomach ailments, previously diagnosed as nervous stomach.  The Appellant indicated that it had been bothering him more frequently.  In a September 1977 treatment record, the appellant was seen with complaints of a stomach ailment.  It was noted that he had an incident with a lieutenant which upset him, and he desired a transfer.  The assessment was anxiety.  In a report of medical history dated in January 1978, the Appellant denied any mental health problems.  In June 1978, the Appellant was hospitalized at a private medical center.  During the hospitalization, the Appellant described himself as a high strung, very intense person.  The assessments were upper gastrointestinal bleed and anxiety.  

Post-service treatment records from Dr. S.B. revealed that the Appellant sought treatment in July 1983 for depression following a back injury at work.  In July 1983, the Social Security Administration determined that the Appellant met the disability requirements based, in part, on his psychiatric disorder.




In a March 2006 VA examination, the examiner diagnosed the Appellant with major depression, single episode, in partial remission without psychosis.  The examiner also noted some narcissistic and schizoid personality traits, but no true diagnosis.  The examiner opined that the incident that occurred during the Appellant's ACDUTRA was a situational reaction.  

The VA examiner stated that he was not convinced, nor was there any documentation, to substantiate an ongoing anxiety or depressive disorder while in the service.  The examiner noted that any narcissistic or schizoid personality traits were usually a long-term development based on childhood and environmental stressors.  The examiner found that any diagnosis of anxiety or depression may be related to the Appellant's post-service back injury, because that was when he initially sought treatment for depression.

In an addendum in August 2008, the same VA examiner reviewed the recently submitted October 1976 and September 1977 treatment records and indicated that the treatment records did not show treatment or medication for anxiety.  He further explained that the six tablets of Valium prescribed in February 1976 was a common treatment for a diagnosis of situational reaction.  The examiner found that the June 1978 hospitalization treatment record describing anxiety was simply another situational anxiety incident in response to an acute medical condition.  He concluded that it was not likely that the Appellant's current psychiatric disability had its onset during his periods of ACDUTRA.

In a September 2011 psychiatric report, Dr. J.N. diagnosed the Appellant with generalized anxiety disorder.  He noted that the Appellant had no psychiatric treatment prior to active duty service.  Following a review of the Appellant's medical records and a mental status examination, Dr. J.N. opined that it was more likely than not that the Appellant's generalized anxiety disorder arose during and was caused by his military service.




In July 2014, the Board requested an expert medical opinion.  In an opinion in September 2014, a VA psychiatrist provided a detailed review of the appellant's medical history both during and after service.  The VA psychiatrist found that prior to the Appellant's entry into the service, he did not show any signs of psychiatric impairment.  The VA psychiatrist found that the Appellant's inability to succeed at all in service devastated him.  

The VA psychiatrist noted that the Appellant's mother stated that her son was never the same after he came back from the military.  The VA psychiatrist explained that in 1983 the Appellant became symptomatic of a more serious condition that was actually a continuation of his earlier symptoms.  The VA psychiatrist noted that a back injury at work caused him to become depressed and that numerous treatment records showed various psychiatric diagnoses and schizophrenic tendencies.  The VA psychiatrist found that the diagnosis of schizotypal personality disorder fit the symptoms that the Appellant had suffered for years.  

The VA psychiatrist noted that the disorder fell in the schizophrenia spectrum of psychotic illnesses and was not just a personality disorder.  The VA psychiatrist explained that such a disorder usually began by early adulthood, as the Appellant's symptoms did.  The VA psychiatrist expressed the opinion that it was at least as likely as not that the Appellant's schizotypal personality disorder originated during the Appellant's period of ACDUTRA and that the Appellant's experiences in the military aggravated the disorder.  The VA psychiatrist found that the Appellant went on to become progressively more disabled and unable to function because of the illness.  The VA psychiatrist explained that the Appellant's psychiatric disorder began during the military, which further aggravated the disease.

The Appellant has met the first and second elements of service connection, namely, evidence of a current diagnosis of personality disorder with a superimposed psychotic illness with onset in service as the VA psychiatrist explained that the current psychiatric disorder fell in the schizophrenia spectrum of psychotic illnesses, not just a personality disorder, which originated in service.  


While the Appellant has been diagnosed with other psychiatric disorders throughout the appeal period, the Board finds the opinion of the VA's psychiatrist in September 2014 more probative as to the Appellant's current diagnosis as the psychiatrist offered a detailed explanation which cited to evidence in the record to support the opinion.  

As for the third element, whether there is a relationship between the Appellant's current psychiatric disorder and the symptoms he had during ACDUTRA, there are two medical opinions in the Appellant's favor.  The opinions are supported by lay statements from the Appellant and his mother about the Appellant's ongoing mental health problems that began during ACDUTRA.  Against the claim is the opinion with addendum of the VA examiner.

The Board is free to favor one medical opinion over another, so long as it provides an adequate basis for doing so. Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Whether a physician provides a basis for the medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

Here, the Board finds the opinion of the VA psychiatrist in September 2014 more probative than the VA examiner's opinion, because the VA examiner failed to account for the complete chronological history. The VA psychiatrist explained that anxiety and depression were often symptoms of other disorders.  The VA psychiatrist found that a review of the Appellant's entire medical record from 1975 and currently revealed that the Appellant deteriorated significantly in his psychosocial and occupational functioning, such as one sees in schizophrenia.  The VA examiner noted that people with psychotic disorders became anxious and depressed.  


The VA psychiatrist pointed out that in 1976, during the periods of ACDUTRA, the Appellant began to think that others were talking about him and calling him crazy.  The VA psychiatrist noted that the Appellant seemed to have felt singled out because of psychological testing and subsequent relief from his duties.  The VA psychiatrist explained that the symptoms present during the Appellant's ACDUTRA were the beginning of a much more serious condition than most of his clinicians acknowledged to include the VA examiner.

The VA psychiatrist provided an opinion supported by a detailed rationale that was consistent with the evidentiary record.  Therefore, the Board finds that the opinion of the VA psychiatrist is more probative on a material issue of fact, namely, the onset of a psychiatric illness during a period of ACDUTRA, than the opinion of the VA examiner and is entitled to greater weight.  Also the opinion is supported by the opinion of Dr. J.N. that a psychiatric illness began in service, however diagnosed, and the lay statements of the Appellant and his mother of ongoing mental health problems that began during a period of ACDUTRA.  The Appellant is competent to report on his symptoms and their onset.  

The Board is aware that the favorable opinion of the VA psychiatrist characterized the Veteran's illness as a personality disorder and that a personality disorder is not a disability for the purpose of VA disability compensation absent a superimposed disease or injury in service.  The VA psychiatrist also went on to characterize the Appellant's illness as "not just a personality disorder," originating during a period of ACDUTRA, but a disorder within the spectrum of psychotic illnesses, such as schizophrenia.  From this there is a reasonable inference that a psychosis was superimposed on the personality disorder.

In summary, the Board concludes that the medical and lay evidence supports a finding of a psychosis superimposed on schizotypal personality disorder for which service connection is warranted.  38 U.S.C.A. § 5107(b). 

      (The Order follows on the next page.).




ORDER

Service connection for a psychosis superimposed on a personality disorder is granted.


 
___________________________                           ___________________________
             MICHAEL LANE                                            GEORGE E. GUIDO JR.
           Veterans Law Judge                                               Veterans Law Judge
     Board of Veterans' Appeals                                   Board of Veterans' Appeals


___________________________
JACQUELINE E. MONROE
Veterans Law Judge
Board of Veterans' Appeal

Department of Veterans Affairs


